Case 2:20-cv-10769-TGB-EAS ECF No. 16, PageID.123 Filed 01/07/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
ROGER YGEAL,
      Plaintiff,                               Hon. Terrence G. Berg
v.                                             Mag. Judge Elizabeth A. Stafford
                                               Civil Action No. 2:20-cv-10769
PERFORMANCE MANAGEMENT ONE,
INC., a foreign Limited Liability Company,
     Defendant.
__________________________________________________________________

        STIPULATED CONFIDENTIALITY PROTECTIVE ORDER

      WHEREAS, parties and non-parties to this action (the “Litigation”), have

been or may be requested in the course of discovery or other proceedings to produce

or disclose testimony, documents, or other information (the “Discovery Material”)

that they consider private, confidential, or proprietary; and

      WHEREAS, Defendant/Counter-Plaintiff Production Management One, Inc.

(“Defendant”) and Plaintiff/Counter-Defendant Roger Ygeal (“Plaintiff”) have

agreed, by and through their undersigned attorneys, to set forth procedures for, and

rules governing, the use of such Discovery Material;

      1.     IT IS ORDERED that all Discovery Material produced, or depositions

taken in discovery in the Litigation, shall be used solely for purposes of the Litigation

and for no other purpose. If, in the course of discovery or other proceedings in this

action, Defendant or Plaintiff or any party to the Litigation, or any third party

discloses Discovery Material they deem private, confidential, or proprietary, the
Case 2:20-cv-10769-TGB-EAS ECF No. 16, PageID.124 Filed 01/07/21 Page 2 of 8




producing person or entity may designate such Discovery Material as “Confidential”

or “Attorneys’ Possession Only.” Discovery Material designated as Confidential or

“Attorneys’ Possession Only,” and all copies, summaries, or extracts thereof, shall

be referred to herein as “Confidential Material,” and shall be subject to all the terms

of this Stipulation and Protective Order (“Order”).

      2.     Documents may be designated “Confidential” or “Attorneys’

Possession Only” by stamping each page of the document with the corresponding

legend. Deposition testimony may be designated “Confidential” or “Attorneys’

Possession Only” by so indicating orally on the record during the deposition, or by

subsequent designation in writing by the deponent or his/her attorney, or an attorney

for any party. The designated pages of the transcript of any such deposition shall be

marked by the court reporter with the appropriate legend.

      3.     Any person in possession of Discovery Material shall maintain it in a

reasonable and appropriate manner so as to avoid disclosure of its contents in any

manner not permitted by this Order.

      4.     Confidential Material shall not be disclosed, except as provided in

paragraphs 5 and 6 below, except upon prior written consent of the designating party.

      5.     Confidential Material may be disclosed only to the extent reasonably

necessary for the conduct of the Litigation and only to the following:

             (a)    the Court (including any appellate court), Court personnel, and
                    jurors;
                                          2
Case 2:20-cv-10769-TGB-EAS ECF No. 16, PageID.125 Filed 01/07/21 Page 3 of 8




             (b)   court reporters in connection with the taking of a deposition or
                   the transcription of court proceedings;

             (c)   attorneys (including in-house and outside counsel) of the parties
                   to the Litigation (or the corporate parent of a party to the
                   Litigation) and such attorneys’ employees and administrative
                   staff;

             (d)   parties to the Litigation and their officers, directors, trustees, and
                   employees;

             (e)   the creator and addressees of such Confidential Material and
                   persons who received a copy thereof prior to its production in the
                   Litigation;

             (f)   anticipated and actual fact witnesses other than the parties to the
                   Litigation, provided that counsel has a good-faith basis to
                   disclose such information to such witness; and

             (g)   experts, advisors, consultants, and other persons engaged to
                   assist directly in the Litigation.

      6.     Confidential Material designated as “Attorneys’ Possession Only” may

be disclosed to attorneys of the parties who are directly involved in the Litigation,

as well as those individuals set forth in Paragraph 5(c) and (d). Material designated

as “Attorneys’ Possession Only,” or any copies or reproductions thereof, shall not,

however, at any time leave the possession of those to whom the material was

disclosed. Nor may any compilation of the information ascertained from the material

be retained or held within the possession of anyone aside from those to whom the

material was disclosed.




                                          3
Case 2:20-cv-10769-TGB-EAS ECF No. 16, PageID.126 Filed 01/07/21 Page 4 of 8




      7.     With respect to persons specified in paragraph 5(f) and (g) above,

counsel shall provide such person a copy of this Stipulated Order and such person

shall be bound by it.

      8.     In the event that counsel for any signatory to this Order at any time

believes that Confidential Material should cease to be so designated, such counsel

shall so notify counsel for the designating party. Counsel for the challenging and

designating parties shall confer in good faith within ten business days of such

notification in an effort to resolve the matter by agreement. If agreement is not

reached within ten business days thereafter, the designating party shall have the

burden of moving and may move upon proper notice within thirty days to obtain an

appropriate protective order. In the event that such a motion is made, any disputed

material shall remain protected by this Order until such motion is resolved.

      9.     Compliance with the terms of the Order shall not be deemed an

admission that any Discovery Material is not otherwise protected from disclosure or

admissible in evidence and shall not constitute a waiver of the right of any person to

object to the production of any Discovery Material.

      10.    This Order shall have no effect upon a designating party’s use of its

own Confidential Material.

      11.    The inadvertent failure to designate Discovery Material as Confidential

or Attorneys’ Possession Only shall be corrected by supplemental written notice to

                                          4
Case 2:20-cv-10769-TGB-EAS ECF No. 16, PageID.127 Filed 01/07/21 Page 5 of 8




the receiving party as soon as practicable, and the receiving party shall make all

reasonable efforts to retrieve all copies, if any, of such documents disclosed to

persons other than those listed in paragraph 5 and to prevent further use or disclosure

of Confidential Material or information contained in it.

      12.    The production of privileged or work-product protected documents,

electronically stored information (“ESI”) or other information, whether inadvertent or

otherwise, is not a waiver of the privilege or protection from discovery in this case or

in any other federal or state proceeding. Nothing contained herein is intended to or

shall serve to limit a party’s right to conduct a review of documents, ESI or

information (including metadata) for relevance, responsiveness and/or segregation of

privileged and/or protected information before production. Any Discovery Material

so produced and subsequently made subject to a claim of privilege or work-product

shall immediately be returned to the producing person, and all copies or summaries

thereof immediately destroyed, and such Discovery Material shall not be introduced

into evidence in this or any other proceeding by any person or order of the Court,

nor will such Discovery Material be subject to production in any other proceeding

by virtue of the fact that it was inadvertently produced in this proceeding. The

production of any Discovery Material in this action, which, absent such production,

would have been in whole or in part privileged under the attorney-client privilege or

the work-product doctrine, will not waive the attorney-client privilege or the work-

                                           5
Case 2:20-cv-10769-TGB-EAS ECF No. 16, PageID.128 Filed 01/07/21 Page 6 of 8




product doctrine as to any material not produced, regardless of its subject matter.

This Order shall be interpreted to provide the maximum protection allowed by Federal

Rule of Evidence 502(d).

      13.     If any person in possession of Confidential Material is served with any

legal process or other request seeking production of such material, such person shall

give the designating party (a) prompt written notice of the receipt of such request;

(b) a copy of any proposed response to such request at least two business days prior

to furnishing such response; and (c) written notice of any hearing or other proceeding

relating to such request at least five business days prior to such hearing or other

proceeding (unless such person receives less than five business days’ notice, in

which event notice shall be given the same day as such person receives notice).

Nothing herein shall be construed as requiring the person served with any legal

process or other request seeking production of any Discovery Material to refuse to

comply with its legal obligations regarding such process or request.

      14.     Nothing in this Order shall be deemed in any way to restrict the use of

Discovery Material that is publicly available or has been or could be legally and

appropriately obtained independent of formal discovery in the Litigation, whether or

not the same material has also been obtained through formal discovery in the

Litigation.




                                          6
Case 2:20-cv-10769-TGB-EAS ECF No. 16, PageID.129 Filed 01/07/21 Page 7 of 8




      15.     To the extent that there is any conflict between the terms of this Order

and rules of the Court, the rules of the Court will govern.

      16.     Upon request of the designating party, and following the termination of

this action and any related proceedings and appeals, any person or entity in

possession of Confidential Material shall either (1) return such material to counsel

for the designating party; or (2) certify to counsel for the designating party that all

such material and copies, summaries, and extracts thereof have been destroyed,

provided, however, that the signatories to this Order and their counsel may retain

copies of attorney work-product and briefs, pleadings, and other papers filed with or

sent to the Court that incorporate, append, or refer to such material, with such papers

remaining subject to the terms and conditions of this Order.

      17.     In the event that any person shall violate or threaten to violate any of

the terms of the Order, the aggrieved party may seek an appropriate remedy from

the Court

      18.     The terms of this Order shall be effective and the parties and their

counsel shall be bound by the terms of this Order on the date the Order is signed by

the parties’ counsel.

      19.     The terms of this Order shall not terminate at the conclusion of the

Litigation.




                                          7
Case 2:20-cv-10769-TGB-EAS ECF No. 16, PageID.130 Filed 01/07/21 Page 8 of 8




         20.      Prior to the time this Order is entered by the Court, Confidential

Material shall be subject to the terms of this Order to the same extent as though the

Order has been entered by the Court.

         21.      Filing Protected Documents. Home addresses, phone numbers,

driver’s license numbers, social security numbers, and other proprietary or sensitive

information will be redacted from documents filed in the public record. If

Confidential Material is filed with the Court unredacted, it is to be sealed in

accordance with the applicable court rules (including Local Rule 5.3) and orders.

         IT IS SO ORDERED.

         January 7, 2021                 /s/Terrence G. Berg_____________
         DATE                            HON. TERRENCE G. BERG
                                         UNITED STATES DISTRICT JUDGE

WE HEREBY STIPULATE TO THE FOREGOING:


/s/ Paul J. Dillon (with consent)               /s/ Elyse K. Culberson
Paul J. Dillon (P49613)                         Allan S. Rubin (P44420)
Dillon & Dillon, PLC                            Elyse K. Culberson (P82132)
Attorneys for Plaintiff/                        Jackson Lewis P.C
Counter-Defendant                               Attorneys for Defendant/
                                                Counter-Plaintiff
4843-8917-6784, v. 1




                                            8
